Bay, Judge,
delivered the opinion of the court.
Plaintiff in error filed a petition in the Circuit Court of Morgan county, praying for an injunction to restrain the justices of the County Court of said Morgan county from assessing, levying, or collecting any taxes, or issuing any county bonds, for the purpose of providing for the payment of a subscription, by said justices, for and in behalf of said county, to stock in the Osage Yalley and Southern Kansas Railroad Company. At the return term the defendants filed a demurrer to the petition, which, as appears from the bill of exceptions, was sustained by the court, though the record sent here does not show what action was had by the court upon the demurrer. Assuming it, however, to be true that the record of the court contains an entry sustaining the demurrer, still it does not appear that a final judgment has been rendered in the cause, or any judgment whatever, from which an appeal can be taken. There is nothing in the record or bill of exceptions showing that any. entry was made in the cause except the one sustaining the demurrer. The suit, therefore, is still pending in the court'below. (See State v. Pepper et al. 7 Mo. 348.)
With the concurrence of the other judges,
the writ of error will be dismissed.